             Case 3:17-cv-05769-RJB Document 215 Filed 12/27/19 Page 1 of 3




 1                                                                            The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT TACOMA

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                             No. 3:17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                              SECOND DECLARATION OF
10                                                          JAMAL N. WHITEHEAD IN
                                        Plaintiffs,         SUPPORT OF PLAINTIFFS’
11                                                          MOTION TO AMEND NOTICE
               v.                                           PLAN
12
     THE GEO GROUP, INC., a Florida
13   corporation,

14                                     Defendant.

15
               I, JAMAL N. WHITEHEAD, declare as follows:
16
               1.      I am over the age of eighteen, competent to testify in this matter, and do so
17
     based on personal knowledge.
18
               2.      I attach as Exhibit 21 a true and correct copy of an email string between me and
19
     former defense counsel Greenberg Traurig dated December 12, 2018 through January 8, 2019.
20
               3.      The Court requested an update about the status of the class list, and the parties
21
     submitted a joint status report, in which Plaintiffs requested that the Court set a deadline for
22

23
     1
         Exhibit 1 is attached to my first declaration filed in support of Plaintiffs’ motion.
24
         SECOND WHI TEH EAD IN SUPPORT OF                      SCHROETER GOLDMARK & BENDER
                                                                500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
         PLTFS.’ MOT. TO A MEN D NOTICE                                 Phone (206) 622-8000 ● Fax (206) 682-2305
         PLAN (3 :17- cv-05769-RJB)  1
          Case 3:17-cv-05769-RJB Document 215 Filed 12/27/19 Page 2 of 3




 1   GEO to produce a class list including: “(1) address prior to detention, (2) forwarding address

 2   at the time of release, (3) telephone number, (4) email address, and (5) alien registration

 3   number or ‘A-number.’” The Court granted the relief requested ordering production on

 4   April 12 and April 29, 2019, with the latter production to include class member contact

 5   information. Before production, GEO did not express concern to the Court or Plaintiffs about

 6   missing or incorrect address information, nor that ICE had concerns about the sufficiency or

 7   accuracy of the class member/detainee addresses.

 8          4.      I attach as Exhibit 3 a true and correct copy of an email from me to former

 9   defense counsel at Holland & Knight dated May 1, 2019, regarding problems with the

10   addresses provided on the class list.

11          5.      I attach as Exhibit 4 and Exhibit 5 true and correct copies of an email from me

12   to former defense counsel dated June 6, 2019, and between me and former and current defense

13   counsel at Holland & Knight dated between July 16, 2019 and August 23, 2019, respectively,

14   requesting refinement of the class list. Counsel informed me that GEO had no better

15   information. The parties did agree that GEO would confirm at least who was still in custody

16   before Plaintiffs sought to modify the notice plan.

17          6.      After again switching counsel, this time to the Akerman law firm, GEO

18   requested more time to confirm who was still in custody. I attach as Exhibit 6 a true and correct

19   copy of an email string between me and current defense counsel dated between August 23,

20   2019 and October 10, 2019.

21          7.      I attach as Exhibit 7 a true and correct copy of an email from me to current

22   defense counsel dated October 15, 2019.

23

24
      SECOND WHI TEH EAD IN SUPPORT OF                      SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLTFS.’ MOT. TO A MEN D NOTICE                                Phone (206) 622-8000 ● Fax (206) 682-2305
      PLAN (3 :17- cv-05769-RJB)  2
          Case 3:17-cv-05769-RJB Document 215 Filed 12/27/19 Page 3 of 3




 1           8.      In October 2019, I broached the subject of amending the notice plan in light of

 2   the deficiencies in the class list; GEO did not voice immediate opposition, but came to oppose

 3   amending the plan within a matter of weeks. I attach as Exhibit 8 a true and correct copy of

 4   an email string between me and current defense counsel dated between November 18, 2019

 5   and December 2, 2019.

 6           9.      I attach as Exhibit 9 a true and correct copy of an email string between me and

 7   current defense counsel dated between December 3, 2019 and December 5, 2019; and as

 8   Exhibit 10 a true and correct copy of an email string between me and current defense counsel

 9   dated December 12, 2019.

10           10.     When confronted with its conflicting position on the same issue in Menocal,

11   GEO offered no explanation.

12           11.     GEO suggests that the number of addresses can be “easily narrowed” by

13   filtering out the foreign addresses, but there is no way to quickly cull the foreign addresses

14   from the domestic ones, because 10,414 of the 46,308 address entries on GEO’s class list do

15   not identify a specific country.

16           I declare under penalty of perjury under the laws of the United States that the foregoing

17   is true and correct.

18           DATED at Seattle, Washington this 27th day of December, 2019.

19
                                                  s/ Jamal N. Whitehead
20                                                JAMAL N. WHITEHEAD

21

22

23

24
      SECOND WHI TEH EAD IN SUPPORT OF                      SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLTFS.’ MOT. TO A MEN D NOTICE                                Phone (206) 622-8000 ● Fax (206) 682-2305
      PLAN (3 :17- cv-05769-RJB)  3
